
	
		II
		110th CONGRESS
		1st Session
		S. 860
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 13, 2007
			Mr. Smith (for himself,
			 Mrs. Clinton, Mr. Schumer, Mr.
			 Brown, Ms. Stabenow,
			 Ms. Cantwell, Mr. Leahy, Mr.
			 Specter, Mr. Nelson of
			 Florida, Mr. Coleman,
			 Mr. Menendez, Mr. Lautenberg, Mr.
			 Durbin, Mr. Kennedy,
			 Ms. Collins, Mrs. Lincoln, Mr.
			 Wyden, Mr. Bayh,
			 Ms. Snowe, Mr.
			 Sanders, and Mr. Bingaman)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security
		  Act to permit States the option to provide Medicaid coverage for low-income
		  individuals infected with HIV.
	
	
		1.Short titleThis Act may be cited as the
			 Early Treatment for HIV Act of
			 2007.
		2.Optional medicaid coverage of low-income
			 HIV-infected individuals
			(a)In GeneralSection 1902 of the
			 Social Security Act (42 U.S.C. 1396a)
			 is amended—
				(1)in subsection (a)(10)(A)(ii)—
					(A)by striking or at the end of
			 subclause (XVIII);
					(B)by adding or at the end of
			 subclause (XIX); and
					(C)by adding at the end the following:
						
							(XX)who are described in subsection (dd)
				(relating to HIV-infected individuals);
							;
				and
					(2)by adding at the end the following:
					
						(dd)HIV-infected individuals described in this
				subsection are individuals not described in subsection (a)(10)(A)(i)—
							(1)who have HIV infection;
							(2)whose income (as determined under the State
				plan under this title with respect to disabled individuals) does not exceed the
				maximum amount of income a disabled individual described in subsection
				(a)(10)(A)(i) may have and obtain medical assistance under the plan; and
							(3)whose resources (as determined under the
				State plan under this title with respect to disabled individuals) do not exceed
				the maximum amount of resources a disabled individual described in subsection
				(a)(10)(A)(i) may have and obtain medical assistance under the
				plan.
							.
				(b)Enhanced
			 MatchThe first sentence of
			 section 1905(b) of the Social Security
			 Act (42 U.S.C. 1396d(b)) is amended by striking section
			 1902(a)(10)(A)(ii)(XVIII) and inserting subclause (XVIII) or
			 (XX) of section 1902(a)(10)(A)(ii).
			(c)Conforming AmendmentsSection 1905(a) of the
			 Social Security Act (42 U.S.C.
			 1396d(a)) is amended in the matter preceding paragraph (1)—
				(1)by striking or at the end of
			 clause (xii);
				(2)by adding or at the end of
			 clause (xiii); and
				(3)by inserting after clause (xiii) the
			 following:
					
						(xiv)individuals described in section
				1902(dd);
						.
				(d)Exemption From Funding Limitation for
			 TerritoriesSection 1108(g)
			 of the Social Security Act (42 U.S.C.
			 1308(g)) is amended by adding at the end the following:
				
					(3)Disregarding medical assistance for
				optional low-income hiv-infected individualsThe limitations under subsection (f) and
				the previous provisions of this subsection shall not apply to amounts expended
				for medical assistance for individuals described in section 1902(dd) who are
				only eligible for such assistance on the basis of section
				1902(a)(10)(A)(ii)(XX).
					.
			(e)Effective
			 DateThe amendments made by
			 this section shall apply to calendar quarters beginning on or after the date of
			 the enactment of this Act, without regard to whether or not final regulations
			 to carry out such amendments have been promulgated by such date.
			
